Case 4:20-cv-05640-YGR Document 808-2 Filed 08/20/21 Page 1 of 2




                  Exhibit A
      Case 4:20-cv-05640-YGR Document 808-2 Filed 08/20/21 Page 2 of 2




                                                                                 Ethan Dettmer
                                                                                 Direct: +1 415.393.8292
CONFIDENTIAL                                                                     Fax: +1 415.374.8444
                                                                                 EDettmer@gibsondunn.com


May 31, 2021


VIA ELECTRONIC MAIL

Rachele R. Byrd
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
750 B Street, Suite 1820
San Diego, CA 92101

Ben Siegel
Hagens Berman Sobol Shapiro LLP
715 Hearst Ave., Ste. 202
Berkeley, CA 94710

Lauren Moskowitz
CRAVATH, SWAINE & MOORE LLP
825 Eighth Avenue
New York, NY 10019-7475


Re:    In re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-06714-YGR (N.D. Cal.);
       Cameron v. Apple Inc., Case No. 4:19-cv-03074-YGR (N.D. Cal.); Epic Games, Inc.
       v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.)

Dear Counsel:

       With the conclusion of the trial in Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-
05640-YGR (N.D. Cal.), it is no longer appropriate to coordinate discovery efforts with Epic
pursuant to the Court’s Order Regarding Coordination of Discovery (the “Discovery
Coordination Order”). Consumer ECF No. 194, Developer ECF No. 80. Apple expects the
Consumer Plaintiffs in In re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-06714-
YGR (N.D. Cal.) and the Developer Plaintiffs in Cameron v. Apple Inc., Case No. 4:19-cv-
03074-YGR (N.D. Cal.) to continue to coordinate in compliance with the Discovery
Coordination Order.

Sincerely,



Ethan Dettmer
